Citation Nr: 1549272	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  11-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rate of payment for nonservice-connected pension benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania which reduced the Veteran's nonservice-connected pension benefits to a rate of $339 per month.  The St. Petersburg, Florida RO currently has jurisdiction over the Veteran's VA claims folder.

The record reflects, as detailed below, that the Veteran's rate of payment of nonservice-connected pension benefits has been revised on multiple occasions since the March 2010 decision.  The Board has reviewed this case to determine whether any increase in the amount of payment of such benefits was warranted at any time during the pendency of this case.

The Board notes that correspondence from the Veteran appears to dispute overpayments created with changes in his income.  However, it is noted that in a February 2011 decision (located in the Veteran's Virtual VA claims file), the Committee on Waiver and Compromises granted a waiver with respect to a debt of $5337.  

Additionally, a May 2011 decision granted a waiver with respect to a $69 debt.  See decision in VBMS.  These two decisions appear to resolve any dispute the Veteran has raised with respect to repayment of excessive non-service connected pension he was paid.  As such, a new claim regarding these issues will not be referred at this time.  If the Veteran feels any outstanding claims regarding overpayments have been raised by the record he is asked to notify the VA.

The decision below addresses the only appealed issue of record; whether the Veteran is entitled to an increased rate for his non-service connected pension.  






FINDING OF FACT

The Veteran's countable income is in excess of that which would permit a higher rate of payment of nonservice-connected pension benefits at any time during the pendency of this case.


CONCLUSION OF LAW

The criteria for an increased rate of payment of nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521, 5107 (West 2014); 38 C.F.R.  §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Nonservice-connected Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  In this case, the Veteran's basic eligibility for nonservice-connected pension benefits is not in dispute as he has been found eligible for such benefits. Rather, the dispute in this case is in regard to the rate of payment of these benefits.

Under the law, pension benefits are paid at the maximum annual pension rate (MAPR) reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

The types of income which are excluded from income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272 (2015). 

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate. 38 C.F.R. § 3.272(g).  Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-1), Part V.iii.1.B.2.g.

The MAPRs payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2015).

In this case, the Veteran was found entitled to nonservice-connected pension benefits effective from November 1, 2008.  Effective December 1, 2007, the MAPR for nonservice-connected pension benefits for unmarried veterans with no dependents (as in the case here) was $11,181.  As of December 1, 2008, the MAPR was $11,830, the rate remained the same effective December 1, 2009.  The Veteran indicated in an August 2010 statement that he was not disputing the amount awarded.  As such, the Board will not evaluate the rate of payment following this time period.  Moreover, in his April 2011 substantive appeal the Veteran reiterated that the purpose of his appeal was not to question the amount of his deduction. Rather, he stated he was disagreeing with the method of repayment of his overpayment.  As noted in the introduction above, the overpayments have since been waived, and are not before the Board at this time. 

In this case, the worksheets showing the calculation of the Veteran's rate of nonservice-connected pension benefits all accurately noted the correct MAPR for that period.  Beginning October 14, 2008, it was determined that the Veteran's countable annual income was $7757, compared to the applicable MAPR of $11,181 and he was entitled to nonservice-connected pension benefits at the rate of $285 per month.  Beginning December 1, 2008, it was determined that his annual income remained at $7757, compared to the applicable MAPR of $11,830, so he was entitled to a monthly nonservice-connected pension benefit of $339.

Beginning August 1, 2009, the maximum annual pension rate for non-service connected pension benefits for a veteran with no dependents remained at $11,830.  However, it was noted that his annual income had increased to $7852.  This resulted in a deduction to $331 per month for his nonservice-connected pension benefit.  Beginning November 1, 2009, the maximum annual pension rate remained at $11,830.  His income was noted to be $3,260.  His pension benefits were calculated to be $714 per month. 

The Board observes that the information used to determine the Veteran's countable income included information provided by the Veteran, as well as information from the Civil Service Retirement System.  Although overpayments were found to have accrued, these have subsequently been waived.  The Veteran has not identified any outstanding information regarding his countable income for these relevant periods. Further, he has not identified any error in the calculation of his countable income based upon the information provided.  As noted above, the Veteran indicated in an August 2010 statement and his substantive appeal that he was in fact no disputing the amount of his pension benefit.  

The Board's own calculations indicate that the amount of monthly nonservice-connected pension benefits in this case is generally consistent with being the sum of his countable income being subtracted from the applicable MAPR, and then being divided by 12.  Moreover, there is a presumption of regularity of the administrative process that is only rebutted by clear and convincing evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Ind., 272 U.S. 1, 14-15 (1926); Schoolman v. West, 12 Vet. App. 307, 310 (1999).  In this case, there is no clear and convincing evidence that VA improperly calculated the Veteran's countable income or his rate of payment of nonservice-connected pension benefits based upon the application of his countable income to the applicable MAPR.

In view of the foregoing, the Board finds that the Veteran has received the proper rate of payment of nonservice-connected pension benefits based upon the application of his undisputed amount of countable income to the relevant MAPR. As such, he has no legal entitlement to the benefit sought on appeal regarding this claim.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

II.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with 'the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this claim.  Nonetheless, it is noted that the March 2011 Statement of the Case (SOC) included the laws and regulations pertaining to determining the amount of non-service connected pension.  The appellant has not identified any additional pertinent evidence which should have been obtained.

ORDER

Entitlement to an increased rate of payment for nonservice-connected pension benefits is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


